Gilbert, J.
The appeal in this case has brought up nothing for review. The findings of the justice constitute no basis for an appeal. A judgment must be entered hpon them before they can become the subject of review by an appellate court.
The appellant might have moved for a new trial upon a case or exceptions, pursuant to section 268 of the Code, but he has not done that; No case has been made, nor exceptions settled. Moreover, the important exceptions are to findings of fact. These can be determined only by a comparison of them with the evidence given upon the trial. That is not before us. The proceeding is wholly irregular. The appeal must, therefore, be dismissed, with costs.

Appeal dismissed.